,.   -    ...        Case
                     Case 1:18-cv-04309-RWS
                          1:18-cv-04309-RWS Document
                                            Document 33
                                                     34 Filed
                                                        Filed 12/07/18
                                                              12/10/18 Page
                                                                       Page 11 of
                                                                               of 22



                                       UNITED STATES DISTRICT COURT
                                                                                                   u .
                                                                                                        ;~~~~-=~ rm-~l-->
                                                                                                     r I DEC
                                                                                                        I
                                                                                                                         1
                                                                                                                                        I
                                                                                                                                 0 2018 . I
                                                                                                                                              r,


                                      SOUTHERN DISTRICT OF NEW YORK                                         I --     J
                                                                                                                   - •       -    - - •.       I
                                                                                                   JUDGt: SWEET ·~r,AMtiERSj

         SECURITIES AND EXCHANGE                            Case No. 18-cv-4309 (RWS)
         COMMISSION,
                                                                   .. .. ... - - -----. ·:-.:::-::.::.-=-:.:.:·===:==::;i
                         Plaintiff,                            f . .1~-....,
                V.
                                                               j-.- ':'., '-' .'.', '
                                                                           .,,_,                            FLED ,
      FRANCISCO ABELLAN VILLENA, et al.                        l~ ~
                                                               '   T


                         Defendants.                           E 'L-
                                                               I       J




                          JOINT MOTION TO ADJOURN STATUS CONFERENCE

                The Court has scheduled a status conference for Tuesday, December 11, 2018, for the

     purpose of resolving any outstanding discovery or other issues, and setting a time for trial. The

     Parties in this matter have been working cooperatively on discovery and other issues and have no

     issues for the Court to resolve and respectfully request that the Court adjourn the status conference

     until February 8, 2019, or to a date convenient to the Court. As to setting a time for trial, the

     Parties request the opportunity to propose a joint recommendation for a trial date to the Court,

     subject to the Court's schedule and practices.

                WHEREFORE, the Parties jointly request that the Court adjourn the status conference

     presently scheduled for December 11, 2018.




                                                      -1-
                                                                                               r    z       I/     t5 ,/            er
                       Case 1:18-cv-04309-RWS Document 34 Filed 12/10/18 Page 2 of 2
                   C a s e   1 : 1 8 - c v - 0 4 3 0 9 - R W S   D o c u m e n t   3 3   F i l e d   1 2 / 0 7 / 1 8   P a g e   2   o f   2




"




    ls/Daniel Maher                                                                ls/Russell D. Duncan
    Daniel Maher                                                                   Russell D. Duncan
    Duane K. Thompson                                                              Andrew M. Friedman
    Securities and Exchange Commission                                             Shulman, Rogers, Gandal, Pordy
    100 F Street NE                                                                 & Ecker, P.A.
    Washington, D.C., 20549                                                        12505 Park Potomac Avenue
                                                                                   Sixth Floor
                                                                                   Potomac, MD 20854

    Attorneys for Plaintiff                                                        Attorneys for Defendant


                DONE AND ORDERED in Chambers at New York, New York, _ _ day of

                 December,             2018.


    Dated:- - - - - - - - - -
                                                                      Robert P. Sweet
                                                                      United States District Judge




    42528570 _ I.doc




                                                                         -2-
